Citation Nr: 1226622	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a stomach disorder, claimed as stomach reflux.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1965 to August 1967, including in Vietnam.  He had subsequent service in the Mississippi Air National Guard through December 2000, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2006.  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in December 2006, January 2010, and June 2011, at which points the case was remanded for further development.  As discussed below, the agency of original jurisdiction (AOJ) substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), concerning this issue.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed both files, and there are currently no pertinent records in the paperless file that are not also in the paper claims file.  


FINDINGS OF FACT

The weight of the evidence does not establish that the Veteran's currently diagnosed stomach disorders (to include stomach reflux) were incurred or aggravated during active service, to include active duty or periods of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a stomach disorder, to include stomach reflux, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in March 2004, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate a service connection claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  In November 2007, in compliance with the December 2006 remand, the Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran was again notified of such criteria in February 2010.  The timing defect as to these letters after the initial determination was cured by the subsequent readjudication of the Veteran's claim, to include in a May 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

To the extent that the undersigned VLJ did not explain the bases of the prior determination concerning a stomach disorder, or suggest the submission of evidence that may have been overlooked, during the January 2006 Travel Board hearing, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  In particular, the VLJ asked specific questions in an attempt to obtain evidence to substantiate the Veteran's claim, such as to establish the dates of his ACDUTRA service.  Further, the Veteran discussed the asserted timing of his stomach symptoms, diagnosis, and treatment.  The hearing focused on the elements necessary to substantiate the Veteran's claim, and he and his representative demonstrated actual knowledge of such elements via questioning and testimony.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the hearing.  As such, VA has substantially complied with the duties as set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.

Concerning the duty to assist, all identified, pertinent post-service private treatment records have been obtained and considered.  The Veteran did not identify any further VA or private treatment after being requested to do so in a February 2010 letter, in compliance with the January 2010 remand.  

With regard to service treatment records, the claims file includes records from the Veteran's period of active duty service in Vietnam, as well as records and periodic examinations dated through February 1997.  In compliance with the prior remands, the AOJ requested copies from appropriate agencies of any outstanding treatment records dated through the Veteran's retirement from the Air National Guard in December 2000.  The Adjutant General of Mississippi responded in March 2012 that they had no further service treatment records for the Veteran.  Further, the Veteran has indicated on several occasions that he provided all service treatment records in connection with his initial claim, including in a December 2011 statement.  To the extent that any further service treatment records may exist as to the period from February 1997 through December 2000, the AOJ issued a formal finding of unavailability of such records in April 2012.  The Veteran was notified of the attempts made to obtain such records and their unavailability, and he was allowed the opportunity to provide the records.  He did not provide any additional evidence in response to the April 2012 letter but, in a May 2012 statement, he requested that his case be sent to the Board for further appellate review.  Additionally, the Veteran has reported being diagnosed with a stomach disorder in 2000, and this is confirmed by private treatment records dated in September 2000.  Accordingly, this remand directive has been substantially completed.

As also directed in the prior remands, the AOJ requested verification of the Veteran's periods of ACDUTRA from the Adjutant General of the Veteran's Air National Guard unit in February 2010, and again in several letters in 2011 and 2012.  The claims file now includes copies of personnel records confirming the Veteran's retirement from the Air National Guard as of December 31, 2000.  There is also a breakdown of his periods of active duty, ACDUTRA, and INACDUTRA service through February 1999, which was prepared in May 1999; and a breakdown of such periods of service for the period from February 2000 through his retirement, which was prepared in March 2001.  To the extent that there may be additional periods of active duty or ACDUTRA service between February 1999 and February 2000, there is no indication that information as to these specific periods would be helpful to the Veteran's claim.  Again, he has only reported over-the-counter treatment over the years and being diagnosed with a stomach disorder in 2000, and this is confirmed by private treatment records dated in September 2000.  The breakdown as to his active duty and ACDUTRA periods includes this time period.  Therefore, the Veteran is not prejudiced by the absence of any possible other personnel records concerning this claim, and the AOJ substantially completed this remand directive.

Additionally, the Veteran was afforded a VA examination in June 2009 concerning his claimed stomach disorder, with an addendum opinion in September 2010.  There has been no argument or indication  that such examination is inadequate for adjudication purposes.  Rather, the examiner considered all available lay and medical evidence and offered an opinion as to the etiology of the Veteran's disease, to include any relation to a possible period of ACDUTRA.  As such, the medical evidence is sufficient, and no further development is necessary.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions concerning the issue of service connection for a skin disorder.  See D'Aries, 22 Vet. App. at 106.  Additionally, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of this claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that it was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  38 C.F.R. § 3.304; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

As pertinent to this case, active service includes active duty, any period of ACDUTRA during which a veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6; see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  

Additionally, certain evidentiary presumptions apply to all periods of active duty service, such as a presumption of sound condition upon entrance into service, and a presumption of aggravation during service of a preexisting disease or injury that undergoes an increase in severity during service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306.  However, these presumptions do not apply to claims of service connection based on a period of ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); see also Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) (holding that a claim based on a period of ACDUTRA can never be presumptively service connected, as there must be some evidence that the condition was incurred or aggravated during the relevant period of ACDUTRA).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran contends that he has had stomach symptoms including indigestion on a continuous basis since serving on active duty in Vietnam.  He states that he went to the medics and was given over-the-counter antacids such as Rolaids, but no diagnosis was made.  The Veteran reports that he was first diagnosed with a stomach disorder after being discharged from the National Guard, or in 2000 or 2001, and that his symptoms decreased after he was prescribed Nexium.  See, e.g., January 2006 hearing transcript; November 2009 statement.  

In support of his assertion of symptoms since active duty in Vietnam, the Veteran has also submitted a March 2010 statement from a fellow servicemember, which indicates that the Veteran was always taking Rolaids from 1970 forward.

Service treatment records covering dated from November 1965 through February 1997 contain no complaints or treatment for any stomach symptoms.  As noted above, any possible treatment records dated from February 1997 through December 2000 have been found to be unavailable.  However, the Veteran specifically denied "frequent indigestion" or any "stomach, liver or intestinal trouble," and reported his overall health as good or excellent with no medications during repeated periodic evaluations throughout his military service.  He was also found to have clinically normal abdomen and viscera (including hernia), with no pertinent defects or diagnoses during such evaluations.  See, e.g., examination upon release from active duty in August 1967; periodic evaluations in February 1974, May 1976, July 1980, June 1981, June 1982, June 1984, April 1988, February 1992, and February 1997.

The Board notes that the Veteran is competent to report observable symptoms of a stomach disorder, to include pain or indigestion, and the use of over-the-counter antacids for treatment continuously since his service in Vietnam in the 1960s.  Similarly, his fellow service-member is competent to report observing the Veteran using such medications.  See Barr, 21 Vet. App. at 30; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board finds these lay statements to be not credible, as they are inconsistent with the contemporaneous medical evidence, as discussed above.  Additionally, the lay statements were made under circumstances indicating bias or interest, or for the purposes of obtaining VA compensation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that the credibility of a witness can be impeached by a showing of interest, bias or inconsistent statements).

As such, the available evidence refutes the Veteran's assertions of continuous symptomatology since Vietnam, and through at least February 1997 as shown by repeated evaluations during service.  Thereafter, a September 6, 2000 private treatment record notes complaints of heartburn and indigestion, and that he takes over-the-counter medicines as needed.  The diagnosis was gastroesophageal reflux disease (GERD) and possible Barrett's esophagus, and he was scheduled for a diagnostic procedure.  A September 22, 2000 record then reflects a diagnosis of hiatal hernia and Barrett's esophagus based on the procedure.  This is consistent with the Veteran's report of a diagnosis and treatment OF Nexium in 2000 or 2001.  The Veteran continued to be treated for GERD, hiatal hernia, and Barrett's esophagus after that time.  See, e.g., January 2005 and January 2008 private records.

The Board has considered the Veteran's testimony that he believes that his stomach disorder is due to nerves or stress and the food he ate during service.  See, e.g., January 2006 hearing transcript; November 2009 statement.  However, the Veteran is not competent as a lay person to testify as to the etiology of his current stomach disorder, as this question requires specialized knowledge, training, or experience due to the complex nature of the gastrointestinal system.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  This is especially true since the weight of the evidence does not establish continuity of symptomatology.  Moreover, he has not claimed that any provider told him his condition is related to active service, or pointed to any other medical evidence in support of this assertion.

The Veteran was afforded a VA examination in June 2009 concerning the etiology of the diagnosed GERD, hiatal hernia, and Barrett's esophagus.  The examiner considered the Veteran's reported continuity of symptomatology since Vietnam, which the Board has found to be not credible.  The examiner also considered the medical evidence of record.  She noted that there was no treatment or diagnosis of such stomach disorders in the Veteran's service treatment records from active duty.  As noted above, there is also no evidence of treatment or diagnosis in the Veteran's available records from the Air National Guard.  In a September 2010 addendum, the examiner noted that the first notation of stomach problems and GERD is in September 2000, or in the private treatment records summarized above.  The examiner opined that, if the Veteran was on ACDUTRA during that period, then his current stomach disorder would be related to that period of service.

A review of the Veteran's service personnel records shows that he had paid inactive duty (or INACDUTRA) service from September 5 to September 6, 2000.  There were no periods of active duty or ACDUTRA during September 2000.  Indeed, the Veteran only had one period of active duty in 2000, or from February 26 to March 12, 2000; and an annual tour from October 14 to October 28, 2000.  All other service through his retirement in December 2000 was paid inactive duty.  

As such, the available evidence establishes that the Veteran was not on active duty or ACDUTRA when he was first diagnosed with a stomach disorder, to include stomach reflux, in September 2000.  Accordingly, there is no medical evidence of record linking the Veteran's claimed disability to service, to include active duty or any periods of ACDUTRA.  The Board notes that service connection cannot be established based on INACDUTRA service because the claimed disability is a disease process, as opposed to an injury.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6; Brooks, 5 Vet. App. at 487.  As noted above, the Board has found the Veteran's testimony to the effect that he had symptoms and treatment during active duty in Vietnam in the 1960s and continuously since that time to be not credible.  

Moreover, a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during military service, which resulted in a chronic or persistent disorder.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the weight of the competent and credible evidence establishes that the Veteran first sought medical treatment for a stomach disorder in September 2000.  The evidence does not establish any manifestation or aggravation during a period of active duty or ACDUTRA.

In summary, the competent and credible evidence of record fails to establish that the Veteran's current stomach disorder, to include stomach reflux, was incurred or aggravated as a result of active service, to include periods of active duty or ACDUTRA.  As the preponderance of the evidence is against service connection 



      CONTINUE ON THE NEXT PAGE

for a stomach disorder, to include stomach reflux, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.



ORDER

Service connection for a stomach disorder, claimed as stomach reflux, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


